DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,242,164 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-22 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 2-22 are allowed for reasons argued by Applicant in the remarks filed 06/10/2021. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. PGPub. No. 2003/0159035 		“Orthlieb”
U.S. PGPub. No. 2010/0293622		“Nikitin”
Orthlieb discloses a system that includes a user software application that contains a set of disabled operations. These disabled operations can be enabled using application rights information. Hence, similar to those claimed by the applicant in claims 2-22. Nikitin was cited and relied upon for disclosing the feature of updating the application rights information based on an expiration date due to a renewed subscription. 
In the response on pg. 9, the applicant argues that Orthlieb and Nikitin fail to disclose “updating the ASFR comprises modifying a number of ASFR associated with the file where the updated number of ASFR associated with the file is updated in content data, metadata, and referencing the file from a server” (see amendment 06/10/2021). The examiner is persuaded that Orthlieb and Nikitin fail to disclose this limitation and thus the amendments overcome the prior art rejection.
During an updated search, the examiner was unable to find a reference that would have either anticipated by itself or in combination with the existing or other prior art references been found obvious over the claims. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…execute a file comprising a content and an ASFR; run an application comprising a plurality of functions that interact with the content of the file; and enable a subset of the plurality of functions in the application, the subset selected based on the ASFR of the file, wherein an expiration date in the ASFR of the file is updated in response to a renewed subscription, and updating the ASFR comprises modifying a number of ASFR associated with the file where the updated number of ASFR associated with the file is updated in content data, metadata, and data referencing the file from a server”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491